Citation Nr: 0022846	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from July 1961 to September 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which increased the evaluation for 
hemorrhoids from noncompensable to 10 percent.  

The Board remanded this case in December 1999 for the 
complete Social Security Administration records related to 
the appellant's award of Social Security disability benefits, 
to include all medical evidence and adjudicative actions.  
Since the remand instructions have been complied with, the 
case is now ready for Board determination.  


FINDING OF FACT

The veteran currently has two internal hemorrhoids, some 
redundant external anal tissue, and a few anal hemorrhoidal 
tags, with no evidence of fissures, and without persistent 
bleeding or secondary anemia.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R.  § 4.114, 
Diagnostic Code 7336 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran was initially treated in service in January 1963 
for constipation and hemorrhoids with bleeding and pain.  
Examination revealed a hemorrhoidal tag with negative rectal 
examination.  He had moderate sphincter spasm and tenderness 
in the anal canal.  The impression was that he probably had a 
small anal fissure.  In May 1963, examination revealed one 
external hemorrhoidal tag and an internal hemorrhoid.  At 
this time, there was a question of fissure.  

Veteran was admitted to a VA hospital in May 1974 as an 
emergency case with a history of bleeding from hemorrhoids of 
two months' duration.  He stated that he had hemorrhoids that 
protruded and occasionally bled with bowel movements.  
Examination of the rectum found no external hemorrhoids, but 
a fibroepithelial papilloma located at the 10 o'clock 
position.  Rectal examination revealed some fullness, which 
could be due to internal hemorrhoids.  No blood was noted on 
rectal examination.  Subsequent proctoscopy did reveal the 
presence of internal hemorrhoids.  A conventional 
hemorrhoidectomy was performed, with removal of a skin tag 
and two large hemorrhoids.  Although the veteran also had 
hemorrhoidal tissue at the circumference of the anus, these 
were not disturbed because of fear of stenosis of the rectum.  

Admission to a VA hospital in December 1994 was for alcohol 
dependence.  No reference was made to hemorrhoids.  

Examination in February 1995 by Milby Clinic for employment 
revealed the presence of hemorrhoids and asbestosis.  The 
veteran was deemed medically qualified for the job with minor 
defect (sic).  

In November 1995, the veteran sought a higher evaluation for 
hemorrhoids, stating for the first time that he had had 
employment difficulties because he was unable to control his 
bowels, which required him to have access to a bathroom and 
to be able to go home to change his clothes.  He mentioned 
that although he had tried diets, they were of no help.  

Lay evidence in December 1995 from a friend he lived with 
indicated that the veteran had had problems with controlling 
his bowels.  Because of accidents, he disliked going 
anywhere.  

A letter from Richard T. Furr, M.D., in December 1995 
disclosed that, although his office personnel had searched 
their files, they were unable to find a record of the 
veteran's visit 30 years before for severe hemorrhoids and 
piles.  He added that after seven years of inactivity, old 
files are destroyed.  

The veteran stated in March 1996 that he had been treated at 
Grady Memorial Hospital, a private hospital, on an outpatient 
basis for external hemorrhoids, but was unable to recall the 
date.  Grady Memorial had no record of treatment for him on 
the dates he had listed.  

A VA barium enema in November 1996 disclosed diverticula in 
the left colon, but no radiographic evidence of 
diverticulitis.  

In June 1997, the veteran underwent a mental status 
evaluation by the Montgomery Area Mental Health Authority for 
the Birmingham Division of Disability Determination.  The 
diagnostic impressions included mild, intermittent encopresis 
if bathroom facilities are not available.  The summary 
indicated that the residual mild anxiety disorder, 
encopresis, was probably related somewhat to health concerns 
and diet.

Examination in August 1997 by a private physician, Nelson M. 
Dela Rosa, M.D., at the behest of the Social Security 
Administration, noted a history of internal and external 
hemorrhoids, status post repair in 1967 for the external and 
in 1974 for the internal.  The veteran claimed that from that 
time on he had been having chronic fecal incontinence.  When 
requested to clarify, he stated that the most incontinence he 
ever experienced was twice a day and that sometimes the 
stools were formed.  He had no hematochezia or melena.  He 
had had an upper GI series and barium enema at a VA hospital, 
both within normal limits according to him.  He was not 
taking any oral medications to control his bowel incontinence 
and claimed to have a good appetite and no recent significant 
weight loss.  

Upon examination, the veteran weighed 155 pounds.  A rectal 
examination was apparently not performed.  The assessment was 
status post internal and external hemorrhoidectomy, with a 
notation that the veteran currently manifested symptoms 
suggesting some form of rectal sphincter abnormality.  Dr. 
Dela Rosa found no reason why the veteran would be unable to 
perform work involving sitting, hearing, speaking, and 
traveling.  He believed that, with some form of retraining, 
the veteran could work in an office setting.  This would be 
beneficial for his chronic obstructive pulmonary disease and 
also his fecal incontinence.  

A private pulmonary function test in December 1997 noted that 
the veteran weighed 160 pounds.  

In January 1998, the veteran underwent a VA rectal 
examination.  The examiner noted that stool for hemocult 
blood testing, done in September 1997, was negative.  
Hemoglobin in August of 1997 was 16.7.  Reported medical 
history from the veteran revealed that he began having 
problems with hemorrhoids in 1961 during military service, 
with symptoms of protrusion, itching, and, subsequent to 
discharge, bleeding.  In 1967 or 1968, he had hemorrhoid 
surgery at Grady Memorial Hospital.  Since he continued to 
have painful hemorrhoids, he was seen at VA in 1974, and a 
second surgery was done.  Subsequent to this second surgery, 
he had had some problem with incontinence of feces.  He had 
noted blood from the hemorrhoids occasionally, but not in the 
past three to four months.  When he saw blood it was usually 
a small stain in the toilet.  Sometimes the hemorrhoids came 
out during the time that he was bleeding.  He continued to 
have some prolapse of the hemorrhoids from time to time after 
defecation.  He did not use diapers or a pad, but always 
carried toilet paper with him.  Because of fecal 
incontinence, he gave up driving a truck.  He was presently 
under no treatment for his hemorrhoids.  Examination of the 
anus revealed some redundant anal tissue externally and a few 
anal hemorrhoidal-type tags.  Digital examination revealed no 
mass, but the sphincter was slightly more lax than normal.  
Anoscopic examination revealed one to two internal 
hemorrhoids at seven o'clock.  Stool for occult blood was 
negative. The diagnosis was hemorrhoids, status post two 
hemorrhoidal surgeries; and moderate decreased sphincter 
control resulting in frequent fecal leakage.  

An August 1998 Social Security Administration decision listed 
as impairments considered to be severe:  status post 
hemorrhoidectomy, moderate decreased rectal sphincter control 
resulting in frequent fecal leakage, and chronic obstructive 
pulmonary disease.  


II.  Legal Analysis

The veteran has presented well-grounded claims for a higher 
disability evaluation for hemorrhoids within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service connected and rated and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the prior rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Since all available 
relevant medical documents have been procured, VA medical 
examinations provided, and the opportunity for RO and Board 
hearings offered, the Board is satisfied that all relevant 
and available facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran has been evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  This code provides that hemorrhoids, 
either external or internal, may be granted a 20 percent 
evaluation if there is persistent bleeding and with secondary 
anemia, or with fissures.  If the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent evaluation may 
be granted.  

The evidence does not show hemorrhoidal problems post 1974 
surgery until November 1995, when the veteran first filed a 
claim for increase.  Although examined for Social Security 
Administration purposes in August 1997, he apparently was not 
given a rectal examination, but a barium enema had been 
reported as negative.  At the time of that examination, he 
did not report bloody stools.  During his VA examination in 
January 1998, the veteran had occasionally noted indications 
of small amounts of blood in the toilet from his hemorrhoids, 
but tests found no blood in his stool.  The evidence, 
therefore, does not show persistent hemorrhoidal bleeding.  
As to the presence of hemorrhoids, the VA examiner found two 
internal hemorrhoids, not described as large or thrombotic, 
with some redundant anal tissue and hemorrhoidal tags, but 
did not report fissures.  In regard to possible anemia, Dr. 
Dela Rosa, the Social Security examiner, noted that the 
veteran had reported a good appetite and no weight loss.  At 
the time of that examination, the veteran's his weight was 
155 pounds.  In December 1997, a few weeks before VA 
examination in January 1998, his weight was recorded at 160 
pounds.  On VA examination, hemoglobin testing was not found 
to be abnormal.  There is thus no evidence for increasing 
weight loss or secondary anemia.  Based on the above 
evidence, disability due to hemorrhoids does not meet the 
criteria of Diagnostic Code 7336 for a 20 percent evaluation, 
but most nearly equates to a 10 percent rating.  

The veteran's primary complaint appears to involve fecal 
incontinence.  The VA examiner did find the sphincter 
slightly more lax than normal, and the veteran's reports of 
fecal leakage are certainly credible.  Furthermore, mild 
encopresis was diagnosed on disability evaluation in June 
1997.  Encopresis is defined as incontinence of feces not due 
to organic defect or illness.  Dorland's Illustrated Medical 
Dictionary 551 (27th ed. 1988).  However, there is no 
competent medical evidence associating the veteran's 
hemorrhoid condition with either laxity of the sphincter or 
encopresis, and, as encopresis is defined, it rules out 
organic defect or illness as the cause of incontinence.  
Since the incontinence problem is not symptomatic of the 
hemorrhoids, a fecal incontinence disability provides no 
basis upon which a higher rating for hemorrhoids may be 
granted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an evaluation greater than 
10 percent for hemorrhoids.  The benefit of the doubt has 
been considered, but, since there is no approximate balance 
of positive and negative evidence on the merits, a rating 
higher than 10 percent may not be granted.  
38 U.S.C.A. § 5107.  


ORDER

An evaluation greater than 10 percent for hemorrhoids is 
denied.  



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

 

